significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr ther bair re dear hospital company a this letter constitutes notice that your request for a waiver of the minimum_funding_standard for the plan for the plan_year ending december subject_to the following conditions has been granted on or before may amount equal to the amortization base established with respect to the waived amount for the plan_year ending december __ the hospital makes a contribution to the plan in an for the plan_year ending date the plan maintains a credit balance equal to the outstanding balance of the amortization base with respect to the waived amount for the plan_year ending december __ that is established and maintained under sec_412 of the code as in effect prior to the pension_protection_act of ppa if the service determines that funding waivers granted with respect to plan years beginning before the first plan_year beginning on or after january ie date for the plan are carried over as a separate amortization base for post-2007 plan years credit balances are maintained in the funding_standard_account of the plan that are not less than the outstanding balances of the amortization base with respect to the waived amount that is established and maintained under sec_412 of the code as in effect prior to the ppa for each of the plan years ending date through date if the service determines that funding waivers granted with respect to plan years beginning before the first plan_year beginning on or after january ie date for the plan are not carried over as a separate amortization base for post-2007 plan years the credit balance that exists in the plan as of date is reduced in accordance with ppa and the hospital provides proof of payment of all contributions described above to _ of this office using the fax number or address below and to the pbgc information must be provided to both pbgc or other individuals designated by the respective agencies using the addresses or fax numbers below of our office and to of the _ _ internal_revenue_service _ pension_benefit_guaranty_corporation you agreed to these conditions on date if any one of these conditions is not satisfied the waiver will be retroactively null and void the conditional waiver of the minimum_funding_standard has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is equal to the contributions that would otherwise be required to reduce the balance in the funding_standard_account to zero as of december the hospital has been experiencing financial difficulties which have accelerated over the last three years during this period the hospital has incurred operating losses excluding one time items of approximately dollar_figure operating losses in20 dollar_figure financial impact associated with the dissolution of its strained the cash_flow of the hospital the hospital incurred and respectively the combination of operating losses coupled with the and 20_ excluding one time items of dollar_figure merger with company a has and _ the hospital was affiliated with company a a national health between care organization the affiliation was entered into under the expectation of showing financial savings when those savings did not materialize the merger was disbanded as aresult and the hospital was disassociated with company a as of january of the disassociation the hospital paid off debt of approximately dollar_figure required to transfer dollar_figure to company a and was other factors contributing to the economic hardship and losses being experienced by the hospital include reduced in-patient admissions resulting from increased competition and changes in technology in addition an increase in uninsured individuals in the hospital's service area has increased the hospital's percentage of uninsured patients by for the period approximately dollar_figure through20 _ during this period this increase cost the hospital in light of a reduced inpatient census a decision was made to take beds out of in operating service this resulted in an annual reduction of approximately dollar_figure expenses through the reduction of staff and related fringe benefit expenses in addition the hospital identified three parcels of real_property for possible sale that are not either currently utilized or strategically important one property is about to go under contract and the sale of the other two properties is expected to yield approximately dollar_figure further the hospital has executed contracts for the sale of its home care service it is expected that this transaction will be completed by may approximately dollar_figure which will be placed directly into the plan __ and will yield while the hospital has suffered a substantial business hardship it has shown that it is committed to funding the plan by making contributions to the plan for the plan_year for which the funding waiver was requested however since the prospects for the hospital’s financial recovery are uncertain and the plan is only funded as of january the waiver of the minimum_funding_standard has been granted to the plan for the plan_year ending december above _ subject_to the conditions stated your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement_plan covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_611 k xs of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the to the you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we suggest that if you require further assistance in this matter please contact at sincerely yours andrew e zuckerman director ep rulings agreements
